DETAILED ACTION
This communication is responsive to the amendment dated 07/12/2022.
Allowable Subject Matter 
Claims 1-18 are allowed.
The present invention is directed to a magnet arrangement for an implantable hearing device. All cited prior art, show a similar structured magnet arrangement for an implantable hearing device, but none of the prior art teach the magnet arrangement comprising: an implantable holding magnet having a modified disc shape with a primary center rotation axis, a cylindrical height and diameter, an outer circumference, and opposing end surfaces; wherein the implantable holding magnet is capable of responding to an external magnetic field by rotating about the primary center rotation axis, and wherein the implantable holding magnet shape has at least one cross-sectional view in which: i. the cylindrical diameter corresponds to a horizontal coordinate axis, ii. the primary center rotation axis corresponds to a vertical coordinate axis, iii. height between the end surfaces is greatest at the primary center rotation axis, and iv. height between the end surfaces progressively decreases from the primary center rotation axis along the cylindrical diameter towards the outer circumference to define a secondary deflection angle with respect to the horizontal coordinate axis so that the implantable holding magnet is capable of responding to the external magnetic field by deflecting within the secondary deflection angle about a secondary deflection axis defined by a cylinder diameter normal to the at least one cross-sectional view as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651